Della M. Rothermel, Official Court Reporter
                           250th Judicial District Court
P.O. BOX 1748                                                       (512) 854-9321
Austin, Texas 78767                                                 (512) 854-9332 – FAX




                                        December 22, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Texas 78711-2547
3rdclerksandreporters@txcourts.gov


                 Third Court of Appeals Number: 03-15-00704-CV
                 Trial Court Case Number: D-1-GN-14-001701

                STYLE: Champion Printing & Copying, LLC d/b/a Jerry Hayes Photography vs.
        Jennifer Nichols, Nichols Photographers, Inc., Jennifer Lindberg d/b/a Jennifer Lindberg
        Weddings, and John Does 1-4, vs. Jerry Hayes

        Dear Third Court of Appeals:

          I am requesting a 30-day extension of the December 23, 2015 deadline for the record to
be filed in this case. I am awaiting payment from the Gammon Law Office. I am also still
working on preparation of the transcript and exhibits for appeal. As soon as I receive payment
and have the transcript completed, I can get it filed.

       Your consideration in this matter is appreciated. Please do not hesitate to contact me if
you have any questions.

                                                         Very Truly Yours,
                                                         /s/: Della M. Rothermel
                                                         Della M. Rothermel
                                                         Official Court Reporter
                                                         250th Judicial District Court
  cc: firm@gammonlawoffice.com
       craig@craigbarkerlaw.com